Title: From Thomas Jefferson to Thomas Barclay, 9 April 1792
From: Jefferson, Thomas
To: Barclay, Thomas


          
            Sir
            Philadelphia Apr. 9. 1792.
          
          I have to acknolege the receipt of your favors of Oct. 28. Nov. 20. 23. Dec. 18. 26. 31. and Jan. 30. By Chiappe’s letter inclosed in the last I am in hopes the difficulty respecting your character will be got over by verbally announcing yourself under some character more acceptable than that of Consul, which I suppose to be what Chiappe has in view. I wish the crisis of affairs in Marocco may be so far decided as that what we do, may be effectually done. It would be very disagreeable should any event give us the same business to go over again.-I send the present letter by the way of Lisbon. That of Cadiz is unsafe on account of the strict researches of the government exercised at their ports. To Gibraltar there are few conveyances.-With the present I send you the newspapers, which will inform you so fully of all transactions, public and private here, as to leave me little to add. You will perceive therein the state of the public mind, somewhat dissatisfied of late. Congress will probably adjourn within a fortnight. Genl. St. Clair has resigned  the command of the Western army. This is to be enlarged to 5000 men in order to bring our Indian war to a conclusion. I shall be glad to hear from you frequently & am with great esteem Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
        